Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 09/07/2021. 
Claims 1-2 and  7-10 have been amended. 
Claims 11-16 have been cancelled. 
Claims 1-10 are presented for examination. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al. “US 10,140,820 B1” (Zalewski) in view of Krishnamurthy “US 10,885,642 B1” (Krish) in further view of Harada “US 2015/0066550 A1” (Harada).
Regarding Claim 1:  An information processing method, comprising:
acquiring, from a video, a plurality of time-series positions of a customer (at least see Zalewski Abstract; Fig. A1; 2:40-67); 
detecting a number of  items acquired by the customer at each of the plurality of time-series positions (at least see Zalewski Figs. 1D and 1E); and 
Zalewski disclose the claimed invention but fails to explicitly disclose storing, in a storage device, flow line information including the plurality of time-series positions and the number of items corresponding to each of the plurality of time-series positions. However Krish disclose this (at least see Krish Abstract; Figs. 1-3T; 1:16-67; 28:14-41).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Krish’s teachings in Zalewski’s Devices For Tracking Retail Interactions With Goods And Association To User Accounts For Cashier-less Transactions enabled, for the advantage of better tracking system.
Zalewski disclose the claimed invention but fails to explicitly disclose identifying based on a position of the customer, a portion of the flow line information stored in the storage device and acquiring, from the storage device, the number of items corresponding to the portion of the flow line information. However Harada disclose this (at least see Harada Abstract; Figs. 1 and 5A-8; [0006]-[0010]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Harada’s teachings in Zalewski’s Devices For Tracking Retail Interactions With Goods And Association To User Accounts For Cashier-less Transactions enabled, for the advantage of better tracking system.
Regarding Claim 2:  The information processing method according to claim 1, further comprising when the customer is within a predetermined area, determining, from the flow line information stored in the storage device, a total number of items acquired by the customer; and detecting, based on the total number of items, an anomaly related to an action of the customer (at least see Zalewski Fig. 1E)
Regarding Claim 3:  The information processing method according to claim 2, further comprising detecting; as the anomaly, discordance between the total number of items and a number of items paid for by the customer at a register (at least see Zalewski 1:60-67).
Regarding Claim 4:  The information processing method according to claim 2, further comprising; when the customer goes out of the predetermined area, detecting, as the anomaly, that the total number of items is one or more (at least see Zalewski 5:6-16).
Regarding Claim 5:  The information processing method according to claim 2, further comprising; when the customer crosses a predetermined line, detecting, as the anomaly, that the total number of items is one or more (at least see Zalewski Fig. 60C).
Regarding Claim 6:  The information processing method according to claim 2, further comprising; notifying that the anomaly is detected (at least see Zalewski 21:1-25).
Regarding Claims 7-10:  all limitations as recited have been analyzed and rejected with respect to claims 1-6.
Response to Arguments
Applicant’s arguments with respect to cl(aims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATEH M OBAID/Primary Examiner, Art Unit 3627